Title: To Thomas Jefferson from Silvanus Ewer, 15 December 1803
From: Ewer, Silvanus
To: Jefferson, Thomas


               
                  Sir
                     
                  Nantucket Decr. 15th 1803
               
               Enclosed, is a detale of the Illegal and unjust Capture and dention, of the Sloops Union, & Dolphin and Schooner Mary, by the French National Schooner Telegraph, and the cruel proceeding of the Government Officers at Jacomel 
               I was the Princaple owner of the Two Sloops and have suffered a verry heavy loss. being fully satisfied that compensation was due me for the damage I had suffered but ignorant & unacquanted with the proper mode of procedure added to my loss having rendered me ill able to be at any considerable expence to pursue the property I thought the most proper step for me to take would be to lay the business before the Secretary of State accordingly I addressed him on the subject as early as the 16th of Augt. 1803. copy of my letter of that date I now enclose you. not having any answer to it I addressed him again on the 15th & 17th of October but have not as yet received any answer to either letter. I beg you to consider this as a sufficient apoligy for my now addressing you, and if consistant beg you to point out to me how & in what manner I may proceed to get redress. as an Individual my loss is great, but I must leave it to some other, more capable to point out the consequence it will be to the Inhabitants of this Town if they are to be debared whaling in the West India seas 
               With all due respect & esteem I am Sir your Obedient Humble Servant
               
                  Silvanus Ewer
               
            